MEMORANDUM **
Arwiis Bakri, a Washington state prisoner, appeals pro se the district court’s summary judgment in favor of defendants in his 42 U.S.C. § 1988 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Frost v. Symington, 197 F.3d 348, 353 (9th Cir.1999), and we affirm.
The district court properly granted summary judgment on Bakri’s claim that he was denied access to the courts when he was denied free photocopies of documents for the immigration court, because Bakri failed to raise a genuine issue of material fact as to whether the prison regulations were rationally related to legitimate penological objectives, see id. at 356-58, or whether he suffered an actual injury as the result of the defendants’ alleged acts or omissions, see Lewis v. Casey, 518 U.S. 343, 351, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996). Because this is the only portion of the district court’s decision Bakri raises in his brief, the other claims he raised before the district court are deemed abandoned. See Williamson v. Gen. Dynamics Corp., 208 F.3d 1144, 1149 (9th Cir.), cert. denied, 531 U.S. 929, 121 S.Ct. 309, 148 L.Ed.2d 247 (2000).
Bakri’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.